 

A02,45D (Rev. 11116) Judgment in a Criminal Case For Revocations
Sheet 1 .

UNITED STATES DISTRICT CoURT

Western District of Washington

 

UNITED STATES OF` AMER_ICA JUDGMENT IN A CRHVIINAL CASE
V. [For Rcvocation ofProhation or Supervised Release)
Amb@r H@i]man_}glanton - Case Number: Z:lGCROOISS

USM Nulnber: 73735-1 12

Catherine A. Chaney
Defendant’s Attorney

 

THE DEFENDANT: _ 7
admitted guilt to violation(s) 1 - 4 of the petitions dated 03/14/2019
|:| was round in violation(s) after denial br guilt

 

The defendant is adjudicated guilty of these offenses:

Violation Number Nature of Violation ' Violation Ended
l. Use of heroin , 02/20/2019
2. y Failure to report for urinalysis testing 02/19/2019
3. Failure to engage in mental health treatment 12/27!2018
4. Failure to engage in substance abuse treatment _ ` 02/0]/2019

The defendant is sentenced as provided in pages 2 through 6 of this judgment The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.

|:I The defendant has not violated condition(s) and is discharged as to such violation(s).
It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,

Or mailing address until'all fines, rpstitution, costs, and_ special assessments imposed by this judgment are fully paid. If ordered m pay
restitution, the defendant must notify the court and United States Attorney of material changes in economic circumstances

Assist&ll'lt U 'ted States Attomey
Qoi"lmpositioi` of Judgme\{€\ M
\_;~… __r l

Signaiilre of Judge
James L. Rob art, United States District Judge

MIl-_ . ,...-,~____.
_m-u-unn.__¢

 

 

Name and 'I`itle of Judge
th firm i\ rm \@\
Date \\ `

 

 

A0245D (Rev. ]1/16) Judginent in s Crim`inal Case For Revocati`ons
Sheet 2 - Imprisonment

 

…

Judgment_ Page 2 of 6 '

 

DEFENDANT: Amber Heilman-Blanton
CASE NUl\/iBER: 2:16CR00188

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

l“’l Mom‘\-t€>

g The court makes the following recommendations to the Bureau of Prisons:

?LA¢.\‘.MEMT A'r ’Do%i,ud

PL The defendant is remanded to the custody cf the United States Marshal.

|:l The defendant shall surrender to the United S-tates Marslial for this district:
l:| at l:l a.m. |:l p.m. on
|:] as notified-by the United States Marshal.

 

|:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisonsr
l:| before 2 p.m. on
|:| as notified by the United States Marshal.

 

l:| as notified by the Probatien or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By

 

_DEPUTY UNITED S'I`ATES MARSHAL

 

 

AO245D (Rev. l 1/16) Judginent in a Crimina| Case For Revocations-
Sheet 5 - Criminal Monetary Penalties

 

Judgnient- Page 3 of(i

DEFENDANT: `Amber Heilman~BIanton
CASE NUMBER: 2:16CR0018`8

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment" Fine Restitution
TOTALS $ ZOU.OU ($50 pald) $ N/A $ Walv€d $ 30,200.00

ij The determination of restitution is deferred until . AnAmended Judgmeni in ci Cri`mi`nal Case (AO 245€)
vvill be entered after such determination

The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name -of'P_ayee n Total Loss* Res_titution Ordered Priority or Pei'centage '

 

Aliiance One Receivables

Management

6565 Kimball Drive, Suite 200

Gig Harbor, WA 98335 ' $2().00 $20.00
Cai‘l Burger

8355 Hercules St y

La Mesa, CA 91942 ' ' $50.00 $50.00

C.H.O. $10.00 $10.00

_Common Ground EXpresSo
900 S 3rd Street, Unit A
Renton, WA 98057 3100.00 $100.00

Drexall Grocery Store
523 3rd Avenue _ `
Seattle, WA 98104 $100.00 $100.00

Emerald Do.Wns-Racing
23 00 Ron Crockett Drive l _
Auburn, WA 9800] '$20.00 $20.00

Finish Line

1425 Southcenter Mall -

Tukwila,_ WA 981-88 $ZZU.UO $22().()0
Porever 21 '

401 NE Northgate Way #l 104

seaaie, WA 93125 ` ssc.co- $50.00
Fred Meyer ‘

18325 Aurora A`vc N

Shoreiine, WA 98133 . 3100.00 $100.00
flighline Public School l

Depository

15675 Ambaum Blvd SW

Burien, WA 93166 _ ` sio.oc 7 sio.oo

 

 

 

 

A0245D l (Rev. l 1/16) Judgment in a Criin'inal Case Fcr Revocaticns

 

 

DEFENDANT: _ Amber Heilman-Blanton
CASE NUMBER: _ 2:16'CRO-0188

Home D.epot

11616 Auroi‘a Ave N

Seattle, WA 98133 $50.00
'LoWes

3511 5th Street SE

Puyallup, WA 98374 $100.00
McDonald’ Restaurant

2580 SW Bai'ton St

C/O STE L-l

Seattle, WA 98126 $20.00

Muckleshoot Gaming
Commission

2700`Aub'urn Way S

Auburn, WA 98002 $50.00
O’Reillys

21055 44“‘ AVe W

Mountlake Terrace_, WA 98043 $20.00
Pagliacci Pizza '

423 East Pil<e Street

Seattle, WA 98122' $2`0.00
QFC '

10116 NE 861 Sti'eet

Bellevue, WA 98004 ' $350.00

Ri'te Aid

Attn: Loss Prevention

PO BoX 3165 1 _ _
Harrisburg, PA 17105 : $150.00
Safeway

1121 124“‘Avel\1E1

Bellevue, WA 98005 ' $170.00
Shari’s Restaurant 7

9400 SW Germini Drive

Beaverton, OR 9700`8 , $20.0`0
Snoqualmie Casino

375 00 SE Northbend Way

Snoqualmie, WA 98065 $100.00
Taco Time

3300 Maple Valley Highway
Rcllton, WA 98{)58 $Z0.0U

 

 

$50.00

$100.00

$20.00 '

$50_.00

$20.00

$20.00

$350.00

$150.00

$170.00

$2_0.00

_ $100.00

$20.00_

Judgment ~ Page 4 ef6

 

A0245D (Rev, 11/[6] Judgment in a Criminal Case For Revocati`ons

 

 

DEFENDANT:
CASE NUMBER:

Alnber Heilman-B-ianton
2: 16CR001 8 8

Target

AP Recovery Teams
Box 3433

Hayvvard, CA 94540-3433
Victoria’s Secret

1919 S Commons
Federal Way, WA 98003
Walgreens

Restitution Department
200 Wilrnont Road
Deerfield, IL 60015
Wal-l\/Iart 7 _
3615 W. Bowles Ave
Littleton, CO 80123
Wal-Mart

11400 Highway 99
Everett, WA 98204
TOTALS

328,010.00

$50.00

$150.00
$1'0.00
$50.0`0

$30,020.00

|:| Restitution amount ordered pursuant to plea agreement $

Iudgnient_ Page 5 of 6

$28,010.'00

350.00

' siso.oor

$10.00

$50.00
$30,020.00

 

l_:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judginent, pursuant to 18 U`S.C, § 3612(f). All of the payment-options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that:

the interest requirementis Waived for the ` il fine
[l fine l:|

l:| the interest requirement for the

restitution
restitution is modified as follows:

The court finds the defendant is financially unable`and is unlikely to become able to pay a fine and, accordingly, the imposition

of a fine is waived.

*' lustice for Victirns of Trafficlcing Act of2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

 

A0245D (Rev. 1 1/16) judgment in a Criminai Case For Revocations
_ Sheet 6 _ Schedule of Payments

 

 

.ludginent - Page 6 of 6

DEFENDANT: Amber Heilma`n-Blanton
CASE NUl\/[BER: 2:16CR001-88

SCHEDULE ()F PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

7 PAYMENT IS DUE IMl\/lEDlATELY. Any unpaid amount shall be paid to .
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of irnprisonment, no less than 25% of their inmate gross monthly income or $25.00 per qual'tel‘,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

During the period oi" supervised release, in monthly installments amounting to not less than 10% of the defendants gross
monthly household income, to commence 30 days after release from imprisonment

|:l During the period of probation, in monthly installments amounting to not less than ]0% of the defendant's gross monthly
household incoine, to commence 30 days after the date cf this judgmentl

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible. The
defendant must notify the C_ourt, the United State's Probation Of.f`ice, and the United States Attorney's Office of any
material change in the defendants financial circumstances that might affect the ability to pay restitution'. b

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ lnmate Financi'al Responsibility Program are made to the United States District Court,
Western District of Washington. For restitution payments, the 'Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

Joint and Several

Amber Heilman-Blanton and Antony Parl<er (2.-16CR00188JLR»002), Joint and Several Amount is $7,9`70.00

I:| The defendant shall pay the cost of prosecution
l:| The defendant shall pay the following court cost(s): '

’i`he defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessmentj {2) restitution principal, (3) restitution interest,l (4) fine principal,
(5) fine interest, (6) community restitution, (7) IVTA Assessment, (8) penalties, and (9) eosts, including cost of prosecution and court costs.

 

